              Case 2:16-cr-00237-JAM Document 228 Filed 01/19/21 Page 1 of 1


1    LAW OFFICES OF JOHNNY L. GRIFFIN III
     JOHNNY L. GRIFFIN III (SBN 118694)
2    1010 F Street, Suite 200
     Sacramento, California 95814
3    Telephone: (916) 444-5557
     Facsimile: (916) 444-5558
4
     Attorney for Defendant
5    ANTHONY LAZZARINO
6

7                            IN THE UNITED STATES DISTRICT COURT
8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10

11
     UNITED STATES OF AMERICA                        ) 2:16-cr-00237-JAM
12
                                                     )
                    Plaintiff,                       ) ORDER
13
                                                     )
            v.                                       )
14
                                                     )
     ANTHONY LAZZARINO                               )
15
                                                     )
                    Defendant.                       )
16
                                                     )
                                                     )
17
                                                     )
                                                     )
18
                                                  ORDER
19
            Good cause appearing, Defendant Anthony Lazzarino’s voluntary surrender date shall be
20
     extended and he shall surrender to the institution designated by the Bureau of Prisons, or if no
21
     such institution has been designated, to the United States Marshal in Sacramento, California
22
     before 2:00 p.m. on May 28, 2021.
23

24
            IT IS SO ORDERED.

25   DATED: January 19, 2021                        /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE

                                                      1
